Title: To Benjamin Franklin from John Paul Jones, 1 June 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Drake Brest June 1st. 1778
Accept my grateful Thanks for your much esteemed favor of 27th. Ultimo. Such a mark of your good opinion and approbation really affords me the most heartfelt Satisfaction.
It shall always be my Ambition to do my Duty as far as my Judgement and small Abilities may Enable me. But you will see by the within Papers that my Roses are not without Thorns, and perhaps it will seem Romance that I have Succeeded; which I am sure I should not have done had I not been my own Counsellor.
Nothing would give me more pleasure than to render essential Services to America in any measure which you may find expedient. Should I be able to lead my present Crew, It can be done only by the seldom failing Bait for Sordid Minds—Great Views of Intrest. If in bringing about the plan which you propose I may take the liberty to assure them of the Protection of the French Flag in the Channel against Enemies of Superiour Force, with free liberty at the same time to Attack and Take under that sanction such of the Enemies ships of War or Merchantmen as may be met with of equal or inferiour Force; perhaps I may succeed and gain them over by that means. Nor will it [be] necessary to tell them our real Object.
If I am not at liberty to give them such assurance and their Homesickness should continue, I could wish that such of the Officers as may appear dangerously Ill might have liberty to lay down their too heavy Commissions or Warrants, and that others might be given to Men of stronger Nerves, who would be too Proud to think themselves Servants by the Year: I beleive such Men may be found even among the American Subjects in France.
If it should be consistent to order the Boston Frigate to come here from Bordeaux, perhaps such exchanges might be made as would be for the Intrest and harmony of the service and we might perhaps soon be able to assemble a sufficient number of Officers to form a Court.
The Duc de Chartres has shewn me sundry attentions and expressed his inclination to facilitate my Obtaining the Ship Built at Amsterdam. I beleive I could easily obtain letters to the same effect from all the principle People here, but shall take no step of that kind without your Approbation. If the Prisoners should be exchanged in Europe I beleive it would be possible to man that ship with Americans. I could have Manned two such with French Volunteers since I arrived. The Ranger is Crank, sails slow, and is of a triffling Force. At this Period of the War almost every one of the Enemies Cruizers is more than her Match. Yet I mean not to complain. I demand nothing and tho I know that it was the Intention of Congress to give me that Ship, I am now ready to go where ever the Service calls me.
If two or three fast sailing ships could be collected together there are a great choice of Private Enterprizes that I could Name some of which might effectually succeed and would be far more for the Intrest and Honor of America than Cruising with twice the force: It appears to me to be the province of our Infant Navy to Surprise ansed spread Alarms with fast sailing ships; when we grow stronger we can meet their Fleets and dispute with them the Sovereignty of the Ocean. These are only my own private Sentiments and are therefore submitted with the Utmost diffidence to your superiour Understanding.
Both the Ranger and the Drake were so much disabled that they needed to be entirely new Rigged. We however made shift from the Wreck of both Ships to Rig the Drake which is now compleated. The Rangers late Rigging was twice laid and much too thick and Heavy. The Refitting her shall be continued with Unremitting application and I hope will be nearly, if not altogether compleated when your answer becomes due.
Mr. Delap with-holds in his hands, I know not by what Authority the Captors part of one of the Rangers Prizes which he sold in Bordeaux in January last, altho he then had express orders from me to remit that part immediately into the hands of Mr. Williams of Nantes. This, with the prizes here being still precluded from Sale, has Occasioned and still Occasions great Murmerings among the People. The other Prize taken on the outward Passage was sold for a mere triffle at Nantes, and the Captors Moiety thereof is all the Prize Money they have received. I have the honor to be with sentiments of great Esteem and Respect Sir Your very Obliged very Obedient very humble Servant
Jno P Jones

NB. The within Papers I send you in confidence leaving it to you to shew them or not to such persons as you think proper.
His Excellency Doctor Franklin.

 
Notation: From Capt. Jones June 1st. 78.
